tA & tw SN

‘Case 2:18-cv-00592-JLR Document 22 Filed 07/08/19 Page 1 of3

The Honorable James L. Robart

IN ‘THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

STEPHANIE FLOBR, an individual,

No. 2:18-cv-00592-JLR We
edna of,

STIPULATEDIDISMISSAL WITH
PREJUDICE — DEFENDANT
REED GROUP

Plaintut,

 

v.
The Boeing Company, et al.,

NOTE ON MOTION CALENDAR
July 8, 2019

Defendant,

Meee et Ne el elt ne rl” Nt at Sater” Sa

 

 

1, STIPULATION
The Plaintiff Stephanie Flohrs and Defendant Reed Group Management LLC, by and through
their counsel of record, do hereby stipulate and agree that this action be dismissed with prejudice
and that each party shall bear its own attorneys’ fees and costs.
The parties jointly request that the Court enter the attached Order, without further notice,
disrnissing all claims and counterclaims with prejudice, against Defendant Reed Group and
without and award of costs or fees to any party,

DATED this $4 aay of July 2019.

Morgan, Lewis & Bockius LLP
Attorneys for Defendants
By /sf Melinda S.. Riechert
Melinda S. Riechert (admitted pro hae vice)
Morgan, Lewis & Bockius LLP
1400 Page Mill Road
Palo Alto, CA 94304
Telephone: (650) 843-4000
Fax: (650) 843-4001

STIPULATED DISMISSAL WITH PREJUDICE - |
The Law Office af G, (Gus)
Benpamin binedsey Ui
2013 Cirade Ref Suite 202
Lake Stevens, WA 98258
EATSY IRE OSRS AVEDA UWA IRE

 

 

 

 
& w wh

sO. OGTR

10
|
12
13
I4
ie)

V7
18
19
20
al
22
23

25

26 |

27

 

Case 2:18-cv-00592-JLR Document 22 Filed 07/08/19 Page 2 of 3

Email: melinda.riechert@morganlewis.com

By /s/ Teri E. Kirkwood

Teri E. Kirkwood (admitted pro hac vice)
Morgan, Lewis & Backius LLP

300 South Grand Avenue, 22nd Floor
Les Angeles, CA 90071
Telephone: (213) 612-2500

Fax: 213) 612-2501

Email: teri.kirkwood@morganlewis.com

By /s/_ Laurence A. Shapero

Laurence A. Shapero, WSBA #31301

Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
1201 Third Avenue, Suite 5150

Seattle, WA 98101

Telephone: (206) 876-3301

Email: Laurence. shapero@ogictree. com

The Law Office of G. Benjamin Lindsey II
Attorney for Plaintiff Stephanie Flohr

By /s/ G, (Gus) Lindsey Il

G. (Gus) Benjamin Lindsey Ill, WSBA #36386
2012 Grade Rd., Ste. 202

Lake Stevens, WA 98258

ORDER
THIS MATTER having come on before Judge James L. Robart of the United States.
District Court for the Western District of Washington, to dismiss this matter with prejudice
upon stipulation of the. parties, and the Court, having review the records and files herein, now

therefore, it is, now therefore,

IT 18 ORDERED that all claims and counterclaims against Defendant Reed Group in
+ 1 ye ' * “ 7 : !
this matter shall be dismissed, with prejudice and wilhout costs and attorney fees.

Sh &

The Honorable/Judge James L. Robart

Dated: H Sabu, 24 AA,

 

 

 

STIPULATED DISMISSAL WITH PREJUDICE - 2

The Law Olfice of G. (Gus}
Benjamin Lindsey It
2012 Grade Red./ Suite 202

Lake Stevens, WA 98258
PADRE TAVIS RSR SILA HAA TRR

 

 
hw

Case 2:18-cv-00592-JLR Document 22 Filed 07/08/19 Page 3 of 3

Presented By:

Morgan, Lewis & Bockius LLP
Attorneys for Defendants
By /s/ Melinda $. Riechert
Melinda S. Riechert (admitted pro hac vice)
Morgan, Lewis & Bockius LLP
1400 Page Mill Road
Palo Alto, CA 94304
Telephone: (650) 843-4000
Fax: (650) 843-4001
Email: melindariechert@morganlewis.com

By /s/- Teri E. Kirkwood

‘Teri E. Kirkwood (admitted pro hac vice)
Morgan, Lewis & Bockius LLP

300 South Grand Avenue, 22nd Floor
Los Angeles, CA 90071

‘Telephone: (213) 612-2500

Fax:.213) 612-2501

Email: teri.kirkwood@morganlewis.com

By /sf Laurence A. Shapero __

Laurence A. Shapero, WSBA #31301 .
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
1201 Third Avenue, Suite $150

Seattie, WA 98101

Telephone: (206) 876-5301

| Email: Laurence, shapero@ogletree.com

The Law Office of G. Benjamin Lindsey IT]
Attorney for Plaintiff Stephanie Flohr

By és! G. (Gus) Lindsey IU
G. (Gus) Benjamin Lindsey Il, WSBA #36386
2012 Grade Rd., Ste, 202
Lake Stevens, WA 98258
Email: guslindseytii@gbl3law.com

STIPULATED DISMISSAL WITH PREJUDICE - 3
The Law Offies of G. (Gus}
Benjamin Lindsey III
2612 Grade Rd / Suite 202
Lake Stevens, WA 98258

 

PARA TALOSRS WEA FAARRA

 

 

 
